DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Substitute Specification filed 16 February 2021 is not proper as there are changes made in the Substitute Specification which are NOT indicated in the Marked up copy of the Specification. Specific reference is made to paragraphs [0041] (the first equation found in the paragraph in the marked up copy is NOT the same as that in the substitute specification) and [0042] (changes were made with respect to the originally filed specification which are NOT reflected in the marked up copy – specifically on lines 4 and 6 of the paragraph, the originally filed specification does not use “p” as an impedance measure of sound or “pi” to correspond to medium A). Applicant is required to provide a NEW marked up copy and a NEW substitute specification reflecting the proper changes with respect to the originally filed specification as the present substitute specification has not been entered due to the inconsistencies in the changes.


Specification
The substitute specification filed 16 February 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the marked up copy does not fully correspond to the substitute specification and changes have been made in the substitute specification which were NOT indicated in the marked up copy.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regards to claim 14, claim 14 recites a “pulse echo sensor” in a first removable inline inspection system, “an acoustic resonance sensor” in a second removable inline inspection system, and a “magnetic flux leakage sensor” in a third removable inline inspection system. However, claim 11, from which claim 14 depends, recites that “each of the removable inline inspection systems including: … a processor configured to cause the transmitter/sensor system to transmit an ultrasound pulse through …; receive echo data via the plurality of sensors based on the ultrasound pulse”. The originally filed specification fails to teach or suggest how an “acoustic resonator sensor” or a “magnetic flux leakage sensor” is enabled to “transmit an ultrasound pulse” and “receive echo data … based on the ultrasound pulse”. As an “acoustic resonator sensor” and a “magnetic flux leakage sensor” do NOT transmit and receive ultrasound pulses as claimed, the originally filed specification is NOT enabled for the invention as now claimed. (Please note – this rejection is given because claim 11 states that EACH of the removable inline inspection systems transmits ultrasound pulses and receives echoes from those ultrasound pulses. Applicant is welcome to set up an interview with the Examiner to discuss ways to overcome this rejection.)
With regards to claim 16, claim 16 recites that the “one or more inline inspection systems include a pulse echo system, a magnetic flux leakage system, and an acoustic resonance system, or a combination thereof”. However, claim 1, from which claim 16 depends, recites “transmitting a plurality of ultrasound pulses” and “receiving echoes via a plurality of sensors, based on the ultrasound pulse”. As both claims recite “one or more removable inline inspection systems”, and there is NO recitation that the “pulse echo system” HAS to be included in the “one or more removable inline inspection systems”, the “one” inline inspection system could be either the magnetic flux leakage system OR the acoustic resonance system. The originally filed specification fails to teach or suggest how an “acoustic resonator sensor” or a “magnetic flux leakage sensor” is enabled to perform the steps of “transmitting a plurality of ultrasound pulses” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 and 16 are rejected as being indefinite. The phrase “the ultrasound pulse”, found on line 9 of claim 1, lacks a proper antecedent basis as claim 1 previously refers to “a plurality of ultrasound pulses”, not a single ultrasound pulse.
Claims 2-10 and 16 are rejected as they fail to correct the problems of claim 1 from which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 5-7, 10, 11-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dijkstra et al. (US 2009/0084184 A1) (hereafter Dijkstra).
With regards to claim 1, Dijkstra discloses a method for inspecting pipe (abstract, Figures), comprising: positioning a pipe inspection system ( 2) within a pipe (4); advancing the pipe inspection system within the pipe (paragraph [0023]); transmitting a plurality of ultrasound pulses through a plurality of interfaces present at a wall of the pipe (paragraph [0023]), a coating on an exterior surface of the pipe (inherent in the testing of the “complete wall”), and a material in which the pipe is located (inherent – the ultrasound would inherently travel through all of the interfaces until such a time there was not enough energy left to penetrate to the next layer), wherein the plurality of ultrasound pulses are transmitted from within the pipe (Figure 1A) by one or more removable inline inspection systems (2, paragraph [0053]) included in the pipe inspection system (Figure 1A, paragraphs [0023]-[0024] and [0054]-[0056]) ; receiving echoes via a plurality of sensors (paragraphs [0023]-[0024] and [0054]-[0056]), based on the ultrasound pulse; combining echo data from the plurality of sensors (paragraphs [0054]-[0056]); and deriving an environmental assessment based on the combining of the echo data (determines position and depth of defect/crack, paragraphs [0054]-[0056]).
With regards to claim 5, Dijkstra discloses each of the plurality of sensors independently recording an A-scan (paragraphs [0054]-[0056]), and wherein each A-scan of the plurality of sensors is combined to derive the environmental assessment (A-scans are “stacked”, paragraphs [0054]-[0056]).
With regards to claim 6, Dijkstra discloses each of the plurality of sensors independently records the A-scan approximately simultaneously with each other in paragraphs [0054]-[0056].
With regards to claim 7, Dijkstra discloses the plurality of sensors comprising at least three sensors in paragraphs [0023]-[0024] and [0054]-[0056] and Figures 1A and 2.
With regards to claim 10, Dijkstra discloses receiving echoes via a plurality of sensors comprising receiving a first set of echoes of the plurality of echoes at a first time (first device 2, paragraph [0053]) and then receiving a second set of echoes of the plurality of echoes at a second time (second device 2, paragraph [0053]), wherein the second time is minutes, hour, days, weeks, or a combination thereof, after the first time (inherent in the use of two devices 2 – the second device will receive the second set of echoes minutes after the first set is received).
Dijkstra discloses a system for inspecting pipe (Figures 1A and 2), comprising: a plurality of removable inline inspection systems (Figure 1A, paragraph [0053]) configured to operate within the pipe as the system travels within the pipe (paragraphs [0023]-[0024] and [0054]-[0056]), each of the removable inline inspection systems (2) including; a transmitter/sensor system including a plurality of sensors (Figure 1A, paragraphs [0023]-[0024] and [0054]-[0056]); and a processor (paragraph [0025] and [0054]-[0056]) configured to cause the transmitter/sensor system to: transmit an ultrasound pulse through a plurality of interfaces present at a wall of the pipe (paragraphs [0023]-[0024] and [0054]-[0056]), a coating on an exterior surface of the pipe (inherent in the testing of the “complete wall”), and a material in which the pipe is located (inherent – the ultrasound would inherently travel through all of the interfaces until such a time there was not enough energy left to penetrate to the next layer), wherein the ultrasound pulse is transmitted from within the pipe (Figure 1A); receive echo data via the plurality of sensors (paragraphs [0023]-[0024] and [0054]-[0056]), based on the ultrasound pulse; combine the echo data from the plurality of sensors (A-scans are stacked, paragraphs [0054]-[0056]); and derive an environmental assessment based on the combining of the echo data (cracks/defects within the wall determined, paragraphs [0054]-[0056]).
With regards to claim 12, Dijkstra discloses plurality of sensors being arranged circumferentially about an axis in Figure 1A.
With regards to claim 15, Dijkstra discloses the plurality of sensors comprising at least three pulse echo sensors (Figure 1A, paragraphs [0023]-[0024] and [0054]-[0056]) and wherein each of the at least three pulse echo sensors independently records an A-scan (paragraphs [0054]-[0056]).
With regards to claim 16, Dijkstra discloses the one or more removable inline inspection systems including a pulse echo system, a magnetic flux leakage system, and an acoustic resonance system, or a combination thereof in pagraphs [0023]-[0024] and [0053]-[0056].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra in view of Ganin (US 2010/0199767 A1).
Dijkstra discloses the claimed invention with the exception of the environmental assessment specifically comprising a pipe coating assessment.
Ganin teaches in paragraphs [0002]-[0003] that the inspection of a pipeline includes determining coating defects and can include the loss of coatings. 
It is known throughout the art of ultrasonic pipeline inspections that coating defects and the lost off coatings increases the speed at which a pipeline corrodes or weathers such that problems occur within the pipeline at a faster rate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dijkstra to include the specific monitoring of the pipe coatings as taught by Ganin as Dijkstra clearly indicates testing the “complete wall” .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra in view of Applicant cited Volker et al. (EP 2 843 401 A1) (hereafter Volker).
With regards to claims 3 and 4, Dijkstra discloses the claimed invention with the exception of deriving the environmental assessment comprising deriving a reflective coefficient and comparing the reflective coefficient to a lookup table.
Volker teaches at paragraphs [0007] – [0010] and [0036] – [0037] measuring a reflection coefficient associated with the location under test and “applying” the measured reflective coefficient to a lookup table (paragraphs [0036] – [0037]) to determine an environmental assessment of the location under test (depth of crack determined).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dijkstra to include the use of a reflection coefficient to provide the environmental assessment as taught by Volker as Volker teaches that the reflection and/or transmission coefficient can be utilized to determine a more precise position of a defect (environmental anomaly) within the pipe/pipeline. 

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra in view of Applicant cited Ten Grotenhuis et al. (US 2014/0238136 A1) (hereafter Ten Grotenhuis).
With regards to claims 9 and 13, Dijkstra discloses the claimed invention with the exception of the plurality of sensors comprising virtual sensors derived via a phased array probe and the ultrasound transmitter and receiver system comprising a phased array and the plurality of sensors comprising virtual sensors.
Ten Grotenhuis teaches at paragraphs [0007] that it is known in the art of pipeline inspection to utilize a phased array probe to perform the desired test with phased-array data collection methods being used. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Dijkstra to include a phased array as taught by Ten Grotenhuis as Ten Grotenhuis teaches that the use of a phased array is well-known and well-recognized in the art of ultrasonic measuring and testing of pipelines. As the phased-array is known for the use of virtual probes in order to perform a series of ultrasonic tests without having to move the actual phased array, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify Davis to utilize a plurality virtual probes as one of ordinary skill in the art would recognize the advantages of being able to test a full volume of the pipeline in the longitudinal direction without physically moving the inspection system along the pipeline, thus increasing the speed at which the pipeline is inspected. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra in view of Sutherland (US 2011/0167914 A1) and Mayo et al. (US 2016/0327519 A1) (hereafter Mayo).
With regards to claim 14, Dijkstra discloses the plurality of sensors comprising a pulse echo sensor configured in the transmitter/sensor system of a first removable inline inspection system of the plurality of removable inline inspection systems in paragraphs [0023]-[0024] and [0053]-[0056]. 
Dijkstra discloses the claimed invention with the exception of an acoustic resonance sensor configured in the transmitter/sensor system of a second removable inline inspection system of the plurality of removable inline inspection systems, and a magnetic flux leakage sensor configured in the transmitter/sensor system of a third removable inline inspection system of the plurality of removable inline inspection systems.
Sutherland teaches that it is known in the art of nondestructive testing to utilize a plurality of different sensor types in order to provide for improved discrimination of known inspectable features or characteristics of a metallic structure such as a pipeline. Sutherland specifically utilizes at least one electromagnetic acoustic transducer (EMAT) sensor, at least one eddy current (EC) sensor, and at least one magnetic flux leakage (MFL) sensor, the EMAT array inducing acoustic excitation in the metallic structure and detecting reflections of the acoustic excitation from boundaries of the metallic structure.
Mayo teaches that it is known in the art of nondestructive testing for assessing a condition of a fluid conduit (pipeline) from its interior by exciting a broadband resonance in at least a portion of the fluid conduit (pipeline). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dijkstra to include the acoustic resonance of Mayo and the magnetic flux leakage of Sutherland in a single testing system as Sutherland teaches that the utilization of a plurality of different sensor types provides for an improved testing by improving discrimination of known inspectable features or characteristics and one of ordinary skill in the art would recognize the advantages of improving testing results.


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 8, the prior art of record fails to teach and/or suggest a method for inspecting a pipe comprising, in combination with the other recited steps, the plurality of sensors comprising at least three sensors, especially wherein a first sensor of the at least three sensors is configured in a first transmitter/sensor system of first inline inspection system, the first sensor performing a first pulse echo sensing technique and wherein a second sensor of the at least three sensors is configured in a second transmitter/sensor system of a second inline inspection system, the second sensor performing a second pulse echo sensing technique different from the first pulse echo sensing technique.


Response to Arguments
Applicant’s arguments, see Remarks, filed 16 February 2021, with respect to the rejection of claim 8 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn.

Applicant’s arguments, see Remarks, filed 16 February 2021 with respect to the rejection of claims 1-2 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. have been fully considered and are persuasive.  The rejection of claims 1-2 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. has been withdrawn. 

Applicant’s arguments, see Remarks, filed 16 February 2021, with respect to the rejection(s) of claim(s) 3-4, 9, and 13-14 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dijkstra et al. as presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ooura et al. (US 5,681,995) discloses an ultrasonic flaw detecting apparatus for inspecting a multi-layer structure and method thereof.
Siddu et al. (US 2006/0219011 A1) discloses a method and system for inspecting objects using ultrasound scan data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855